In a juvenile delinquency proceeding, the appeal is from an order of the Family Court, Kings County, dated May 6, 1977, which, after a fact-finding determination that appellant had committed acts which if done by an adult would constitute the crime of robbery in the second degree, placed him with the Division for Youth. Order reversed, on the law, without costs or disbursements, and proceeding remitted to the Family Court for a new dispositional hearing. The failure of the Family Court Judge to direct the ultimate placement of appellant in a particular facility or class of agency requires that appellant be granted a new dispositional hearing. Subdivision (a) of section 756 of the Family Court Act does not authorize unspecified placements in which the Division for Youth is given complete discretion for placement in any type of facility (see Matter of Francisco R., 56 AD2d 847). Rabin, J. P., Titone, Suozzi and Mollen, JJ., concur.